

	

		II

		Calendar No. 87

		109th CONGRESS

		1st Session

		S. 870

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Ms. Cantwell introduced

			 the following bill; which was read the first time

		

		

			April 22, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To prohibit energy market

		  manipulation.

	

	

		1.Short titleThis Act may be cited as the

			 Electricity Needs Rules and Oversight

			 Now (ENRON) Act.

		2.Prohibition of energy

			 market manipulation

			(a)ProhibitionPart II of the Federal Power Act (16 U.S.C.

			 824 et seq.) is amended by adding at the end the following:

				

					215.Prohibition of

				market manipulationIt shall

				be unlawful for any person, directly or indirectly, to use or employ, in

				connection with the purchase or sale of electric energy or the purchase or sale

				of transmission services subject to the jurisdiction of the Commission, any

				manipulative or deceptive device or contrivance in contravention of such

				regulations as the Commission may promulgate as appropriate in the public

				interest or for the protection of electric

				ratepayers.

					.

			(b)Rates resulting

			 from market manipulationSection 205(a) of the Federal Power Act (16

			 U.S.C. 824d(a)) is amended by inserting after not just and

			 reasonable the following: or that result from a manipulative or

			 deceptive device or contrivance.

			

	

		April 22, 2005

		Read the second time and placed on the

		  calendar

	

